Kincheloe, Judge:
These are appeals to reappraisement by the collector of customs from findings of value by the United States appraiser at the port of New York.
The merchandise consists of paper Easter eggs from Wurzen, Germany.
When these cases were called for trial, it was agreed between counsel that they be consolidated, and that the invoice values plus 10 per centum represented the true and correct dutiable values of the instant merchandise.
Upon that record, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the unit invoiced values plus 10 per centum, less discounts and plus cases as invoiced. Judgment will be rendered accordingly.